


EMPLOYMENT AGREEMENT
FOR
RAYMOND F. LIPMAN
This Employment Agreement (this “Agreement”) is made effective as of February
19, 2014 (the “Effective Date”), by and between Westbury Bank (the “Bank”) and
Raymond F. Lipman (“Executive”). The Bank and Executive are sometimes
collectively referred to herein as the “parties.” Any reference to the “Company”
shall mean Westbury Bancorp, Inc., the holding company of the Bank. The Company
is a signatory to this Agreement for the purpose of guaranteeing the Bank’s
performance hereunder.
WITNESSETH
WHEREAS, Executive is currently employed as President and Chief Executive
Officer of the Bank;
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and


WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time; and


WHEREAS, the Executive is willing to serve the Bank on the terms and conditions
hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree as
follows:
1.POSITION AND RESPONSIBILITIES.
During the term of this Agreement Executive agrees to serve as Chief Executive
Officer of the Bank, and will perform all duties and will have all powers that
are generally incident to the office of the Chief Executive Officer. Without
limiting the generality of the foregoing, Executive will be responsible for the
overall management of the Bank, and will be responsible for establishing the
business objectives, policies and strategic plans of the Bank in conjunction
with the Board of Directors (the “Board”) of the Bank. Executive also will be
responsible for providing leadership and direction to all departments or
divisions of the Bank, and will be the primary contact between the Board and
other officers and employees of the Bank. As Chief Executive Officer, Executive
will report directly to the Board.
2.    TERM AND DUTIES.

    

--------------------------------------------------------------------------------




(a)    Three Year Contract. The term of this Agreement will begin as of the
Effective Date and shall continue thereafter for a period of three (3) years.
Notwithstanding the foregoing, in the event that the Company or the Bank has
entered into an agreement to effect a transaction which would be considered a
Change in Control as defined below, then the term of this Agreement shall be
extended and shall terminate twenty-four (24) months following the date on which
the Change in Control occurs.
(b)    Termination of Agreement. Notwithstanding anything contained in this
Agreement to the contrary, either Executive or the Bank may terminate
Executive’s employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
(c)    Continued Employment Following Expiration of Term. Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.


(d)    Duties; Membership on Other Boards. Executive agrees to serve as an
officer and/or director of any subsidiary or affiliate of the Bank or the
Company if appointed by the Board. During the term of this Agreement, except for
periods of absence occasioned by illness, reasonable vacation periods, and
reasonable leaves of absence approved by the Board, Executive shall devote
substantially all of his business time, attention, skill, and efforts to the
faithful performance of his duties hereunder, including activities and services
related to the organization, operation and management of the Bank; provided,
however, that, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, business companies or
business or civic organizations, which, in the Board’s judgment, will not
present any conflict of interest with the Bank, or materially affect the
performance of Executive’s duties pursuant to this Agreement. Executive shall
provide the Board of Directors annually for its approval a list of organizations
for which the Executive acts as a director or officer.
3.    COMPENSATION, BENEFITS AND REIMBURSEMENT.
(a)    Base Salary. In consideration of Executive’s performance of the duties
set forth in Section 2, the Bank shall provide Executive the compensation
specified in this Agreement. The Bank shall pay Executive a salary of $263,158
per year (“Base Salary”). The Base Salary shall be payable biweekly, or with
such other frequency as officers of the Bank are generally paid. During the term
of this Agreement, the Base Salary shall be reviewed at least annually by the
Board or by a committee designated by the Board, and the Bank may increase, but
not decrease (except for a decrease that is generally applicable to all
employees) Executive’s Base Salary. Any increase in Base Salary shall become
“Base Salary” for purposes of this Agreement.
(b)    Bonus and Incentive Compensation. Executive shall be entitled to
equitable participation in incentive compensation and bonuses in any plan or
arrangement of the Bank or the Company in which Executive is eligible to
participate. Nothing paid to Executive under any such plan or arrangement will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

2

--------------------------------------------------------------------------------




(c)    Employee Benefits. The Bank shall provide Executive with employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or from which he was deriving benefit immediately
prior to the commencement of the term of this Agreement, and the Bank shall not,
without Executive’s prior written consent, make any changes in such plans,
arrangements or perquisites that would adversely affect Executive’s rights or
benefits thereunder, except as to any changes that are applicable to all
participating employees. Without limiting the generality of the foregoing
provisions of this Section 3(c), Executive will be entitled to participate in
and receive benefits under any employee benefit plans including, but not limited
to, retirement plans, supplemental retirement plans, pension plans,
profit-sharing plans, health-and-accident insurance plans, medical coverage or
any other employee benefit plan or arrangement made available by the Bank and/or
the Company in the future to its senior executives, including any stock benefit
plans, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.
(d)    Paid Time Off. Executive shall be entitled to paid vacation time each
year during the term of this Agreement (measured on a fiscal or calendar year
basis, in accordance with the Bank’s usual practices), as well as sick leave,
holidays and other paid absences in accordance with the Bank’s policies and
procedures for senior executives. Any unused paid time off during an annual
period shall be treated in accordance with the Bank’s personnel policies as in
effect from time to time.
(e)    Expense Reimbursements. The Bank shall also pay or reimburse Executive
for all reasonable travel, entertainment and other reasonable expenses incurred
by Executive during the course of performing his obligations under this
Agreement, including, without limitation, fees for memberships in such clubs and
organizations as Executive and the Board shall mutually agree are necessary and
appropriate in connection with the performance of his duties under this
Agreement, upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require, provided that such payment or
reimbursement shall be made as soon as practicable but in no event later than
March 15 of the year following the year in which such right to such payment or
reimbursement occurred.
4.    PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
(a)    Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that in the event such Event of Termination occurs within
eighteen (18) months following a Change in Control (as defined in Section 5
hereof), Section 5 shall apply instead. As used in this Agreement, an “Event of
Termination’’ shall mean and include any one or more of the following:
(i)    the involuntary termination of Executive’s employment under Section 1
hereof by the Bank for any reason other than termination governed by Section 5
(in connection with or following a Change in Control), Section 6 (due to
Disability or death), Section 7 (due to Retirement), or Section 8 (for Cause),
provided that such termination constitutes a “Separation from Service” within
the meaning of Section 409A of the Internal Revenue Code (“Code”); or

3

--------------------------------------------------------------------------------




(ii)    Executive’s resignation from the Bank’s employ upon any of the
following, unless consented to by Executive:
(A)    failure to appoint Executive to the executive position with the Bank set
forth in Section 1, or a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1, to which Executive has not agreed in
writing (and any such material change shall be deemed a continuing breach of
this Agreement by the Bank);
(B)    a relocation of Executive’s principal place of employment to a location
that is more than fifty (50) miles from the location of the Bank’s principal
executive offices as of the date of this Agreement;
(C)    a material reduction in the benefits and perquisites, including Base
Salary, to Executive from those being provided as of the Effective Date (except
for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Bank);


(D)    a liquidation or dissolution of the Bank; or
(E)    a material breach of this Agreement by the Bank.
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate his employment under this Agreement by
resignation for “Good Reason” upon not less than thirty (30) days prior written
notice given within a reasonable period of time (not to exceed ninety (90) days)
after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination. The Bank shall have thirty (30) days
to cure the condition giving rise to the Event of Termination, provided that the
Bank may elect to waive said thirty (30) day period.
(b)    Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, the Base Salary and bonuses that Executive would be entitled
to for the remaining unexpired term of the Agreement. For purposes of
determining the bonus(es) payable hereunder, the bonus(es) will be deemed to be
(i) equal to the average annualized bonus paid at any time during the prior
three years or such lesser time as he has been employed by the Bank, and (ii)
otherwise paid at such time as such bonus would have been paid absent an Event
of Termination. Such payments shall be paid in a lump sum within thirty (30)
days of the Executive’s Separation from Service (within the meaning of Section
409A of the Code) and shall not be reduced in the event Executive obtains other
employment following the Event of Termination. Notwithstanding the foregoing,
Executive shall not be entitled to any payments or benefits under this Section 4
unless and until (i) Executive executes a release of his claims against the
Bank, the Company and any affiliate, and their officers, directors, successors
and assigns, releasing said persons from any and all claims, rights, demands,
causes of action, suits, arbitrations

4

--------------------------------------------------------------------------------




or grievances relating to the employment relationship, including claims under
the Age Discrimination in Employment Act, but not including claims for benefits
under tax-qualified plans or other benefit plans in which Executive is vested,
claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement (the “Release”), and (ii) the payments and benefits shall begin on the
30th day following the date of the Executive’s Separation from Service, provided
that before that date, the Executive has signed (and not revoked) the Release
and the Release is irrevocable under the time period set forth under applicable
law.
(c)    Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a lump sum cash payment
reasonably estimated to be equal to the present value of the contributions that
would have been made on the Executive’s behalf under the Bank’s defined
contribution plans (e.g., 401(k) Plan, ESOP, and any other defined contribution
plan maintained by the Bank), as if Executive had continued working for the Bank
for the remaining unexpired term of the Agreement following such Event of
Termination, earning the salary that would have been achieved during such
period. Such payments shall be paid in a lump sum within thirty (30) days of the
Executive’s Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination.
(d)    Upon the occurrence of an Event of Termination, the Bank shall provide,
at the Bank’s expense, for the remaining unexpired term of the Agreement,
nontaxable medical and dental coverage and life insurance coverage substantially
comparable, as reasonably available, to the coverage maintained by the Bank for
Executive prior to the Event of Termination, except to the extent such coverage
may be changed in its application to all Bank employees. If the Bank cannot
provide one or more of the benefits set forth in this Section 4(d) because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits in the manner contemplated, or it would subject the Bank to
penalties, then the Bank shall pay Executive a cash lump sum payment reasonably
estimated to be equal to the value of such benefits or the value of the
remaining benefits at the time of such determination. Such cash payment shall be
made in a lump sum within thirty (30) days after the later of Executive’s date
of termination or the effective date of the rules or regulations prohibiting
such benefits or subjecting the Bank to penalties.
(e)    For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 12 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.

5

--------------------------------------------------------------------------------




5.    CHANGE IN CONTROL.
(a)    Any payments made to Executive pursuant to this Section 5 are in lieu of
any payments that may otherwise be owed to Executive pursuant to this Agreement
under Section 4, such that Executive shall either receive payments pursuant to
Section 4 or pursuant to Section 5, but not pursuant to both Sections.


(b)    For purposes of this Agreement, the term “Change in Control” shall mean:
(i)    a change in control of a nature that would be required to be reported in
response to Item 5.01(a) of the current report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”); or
(ii)    a change in control of the Bank within the meaning of the Home Owner’s
Loan Act, as amended (“HOLA”), and applicable rules and regulations promulgated
thereunder, as in effect at the time of the Change in Control; or
(iii)    any of the following events, upon which a Change in Control shall be
deemed to have occurred:
(A)    any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Bank or
the Company representing 25% or more of the combined voting power of such
outstanding securities, except for any securities purchased by any employee
stock ownership plan or trust established by the Bank or the Company; or
(B)    individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Bank or the Company was approved by the same
Nominating Committee serving under an Incumbent Board, shall be, for purposes of
this subsection (B), considered as though they were members of the Incumbent
Board; or
(C)    a sale of all or substantially all the assets of the Bank or the Company,
or a plan of reorganization, merger, consolidation, or similar transaction
occurs in which the security holders of the Bank or the Company immediately
prior to the consummation of the transaction do not own at least 50.1% of the
securities of the surviving entity to be outstanding upon consummation of the
transaction; or
(D)    a proxy statement is issued soliciting proxies from stockholders of the
Bank or the Company by someone other than the current

6

--------------------------------------------------------------------------------




management of the Bank or the Company, seeking stockholder approval of a plan of
reorganization, merger or consolidation of the Bank or the Company, or similar
transaction with one or more corporations as a result of which the outstanding
shares of the class of securities then subject to the plan are to be exchanged
for or converted into cash or property or securities not issued by the Bank or
the Company; or
(E)    a tender offer is made for 25% or more of the voting securities of the
Bank or the Company, and stockholders owning beneficially or of record 25% or
more of the outstanding securities of the Bank or the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.
(c)    Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), Executive,
shall receive as severance pay or liquidated damages, or both, a lump sum cash
payment equal to three (3) times Executive’s “base amount” as defined in Section
280G(b)(3) of the Code and the regulations promulgated thereunder. Such payment
shall be paid in a lump sum within ten (10) days of the Executive’s Separation
from Service (within the meaning of Section 409A of the Code) and shall not be
reduced in the event Executive obtains other employment following the Event of
Termination.
(d)    Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), the Bank
shall pay Executive, or in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, a lump sum cash payment
reasonably estimated to be equal to the present value of the contributions that
would have been made on Executive’s behalf under the Bank’s defined contribution
plans (e.g., 401(k) Plan, ESOP, and any other defined contribution plan
maintained by the Bank), as if Executive had continued working for the Bank for
thirty-six (36) months after the effective date of such termination of
employment, earning the salary that would have been achieved during such period.
Such payments shall be paid in a lump sum within ten (10) days of the
Executive’s Separation from Service and shall not be reduced in the event
Executive obtains other employment following the Event of Termination. If
Executive is a Specified Employee, as defined in Code Section 409A and any
payment to be made under this sub-paragraph (c) or (d) of this Section 5 shall
be determined to be subject to Code Section 409A, then if required by Code
Section 409A, such payment or a portion of such payment (to the minimum extent
possible) shall be delayed and shall be paid on the first day of the seventh
month following Executive’s Separation from Service.
(e)    Upon the occurrence of a Change in Control followed within eighteen (18)
months by an Event of Termination (as defined in Section 4 hereof), the Bank (or
its successor) shall provide at the Bank’s (or its successor’s) expense,
nontaxable medical and dental coverage and life insurance coverage substantially
comparable, as reasonably available, to the coverage maintained by the Bank for
Executive prior to his termination, except to the extent such coverage may be
changed in its application to all Bank employees and then the coverage provided
to Executive shall be commensurate with such changed coverage. Such coverage
shall cease thirty-six (36) months following the termination of Executive’s
employment. If the Bank cannot provide one or more of

7

--------------------------------------------------------------------------------




the benefits set forth in this Section 5(e) because Executive is no longer an
employee, applicable rules and regulations prohibit such benefits in the manner
contemplated, or it would subject the Bank to penalties, then the Bank shall pay
Executive a cash lump sum payment reasonably estimated to be equal to the value
of such benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty (30)
days after the later of Executive’s date of termination or the effective date of
the rules or regulations prohibiting such benefits or subjecting the Bank to
penalties.
(f)    Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to Executive in
the event of a Change in Control would be deemed to include an “excess parachute
payment” under Section 280G of the Internal Revenue Code or any successor
thereto, then such payments or benefits shall be reduced to an amount, the value
of which is one dollar ($1.00) less than an amount equal to three (3) times
Executive’s “base amount,” as determined in accordance with Section 280G of the
Code. In the event a reduction is necessary, then the cash severance payable by
the Bank pursuant to Section 5 shall be reduced by the minimum amount necessary
to result in no portion of the payments and benefits payable by the Bank under
Section 5 being non-deductible to the Bank pursuant to Section 280G of the Code
and subject to excise tax imposed under Section 4999 of the Code.
6.    TERMINATION FOR DISABILITY OR DEATH.
(a)    Termination of Executive’s employment based on “Disability” shall be
construed to comply with Section 409A of the Internal Revenue Code and shall be
deemed to have occurred if: (i) Executive is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than 12 months, Executive is receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank or the Company; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(a) shall apply upon the termination
of the Executive’s employment based on Disability. Upon termination of
employment due to Disability, Executive shall be entitled to all disability
benefits under any disability plan of the Bank and other plans to which
Executive is a party.
(b)    In the event of Executive’s death during the term of this Agreement, the
Bank shall provide continuing Bank health coverage to Executive’s family (i.e.,
the individuals covered on the health plan prior to the date of death) for one
year following Executive’s death, with Executive’s family paying the employee
share of the insurance premium. If the Bank cannot provide the benefits set
forth in this Section 6(d) because applicable rules and regulations prohibit
such benefits in the manner contemplated, or it would subject the Bank to
penalties, then the Bank shall pay Executive’s spouse a cash lump sum payment
reasonably estimated to be equal to the value of such benefits or the value of
the remaining benefits at the time of such determination. Such cash payment
shall be made in a lump sum within thirty (30) days after the later of
Executive’s date of death or the effective date of the rules or regulations
prohibiting such benefits or subjecting the Bank to penalties.

8

--------------------------------------------------------------------------------




7.    TERMINATION UPON RETIREMENT.
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment in accordance with any retirement policy
established by the Board with Executive’s consent with respect to him. Upon
termination of Executive based on Retirement, no amounts or benefits shall be
due Executive under this Agreement, and Executive shall be entitled to all
benefits under any retirement plan of the Bank and other plans to which
Executive is a party.
8.    TERMINATION FOR CAUSE.
(a)    The Bank may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement. Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.” The term “Cause” as used
herein, shall exist when there has been a good faith determination by the Board
that there shall have occurred one or more of the following events with respect
to the Executive:
(1)personal dishonesty;
(2)incompetence;
(3)willful misconduct;
(4)breach of fiduciary duty involving personal profit;
(5)material breach of the Bank’s Code of Ethics;
(6)
material violation of the Sarbanes-Oxley requirements for officers of public
companies that in the reasonable opinion of the Board will likely cause
substantial financial harm or substantial injury to the reputation of the Bank;

(7)
intentional failure to perform stated duties under this Agreement after written
notice thereof from the Board;

(8)
willful violation of any law, rule or regulation (other than traffic violations
or similar offenses) that reflect adversely on the reputation of the Bank, any
felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; or

(9)
material breach by Executive of any provision of this Agreement.

Notwithstanding the foregoing, Cause shall not be deemed to exist unless there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than a majority of the entire membership of
the Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the Executive and an opportunity for the Executive to be
heard before the Board), finding that in the good faith opinion of the Board the
Executive was guilty of conduct described above and specifying the particulars
thereof. Prior to holding a meeting at

9

--------------------------------------------------------------------------------




which the Board is to make a final determination whether Cause exists, if the
Board determines in good faith at a meeting of the Board, by not less than a
majority of its entire membership, that there is probable cause for it to find
that the Executive was guilty of conduct constituting Cause as described above,
the Board may suspend the Executive from his duties hereunder for a reasonable
period of time not to exceed fourteen (14) days pending a further meeting at
which the Executive shall be given the opportunity to be heard before the Board.
Upon a finding of Cause, the Board shall deliver to the Executive a Notice of
Termination, as more fully described in Section 10 below.
(b)    For purposes of this Section 8, no act or failure to act, on the part of
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Bank. Any act, or failure to
act, based upon the direction of the Board or based upon the advice of counsel
for the Bank shall be conclusively presumed to be done, or omitted to be done,
by Executive in good faith and in the best interests of the Bank.


9.    RESIGNATION FROM BOARDS OF DIRECTORS
In the event of Executive’s termination of employment due to an Event of
Termination, Executive’s service as a director of the Bank, the Company, and any
affiliate of the Bank or the Company shall immediately terminate. This Section 9
shall constitute a resignation notice for such purposes.


10.    NOTICE.
(a)    Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to Executive. If, within thirty (30) days after any Notice
of Termination for Cause is given, Executive notifies the Bank that a dispute
exists concerning the termination, the parties shall promptly proceed to
arbitration, as provided in Section 20. Notwithstanding the pendency of any such
dispute, the Bank shall discontinue paying Executive’s compensation until the
dispute is finally resolved in accordance with this Agreement. If it is
determined that Executive is entitled to compensation and benefits under Section
4 or 5, the payment of such compensation and benefits by the Bank shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid pending arbitration (at
the prime rate as published in The Wall Street Journal from time to time).
(b)    Any other purported termination by the Bank or by Executive shall be
communicated by a “Notice of Termination” (as defined in Section 10(c)) to the
other party. If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20. Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive his Base Salary,
and other compensation and benefits in effect when the notice giving rise to the
dispute was given (except as to termination of Executive for Cause); provided,
however, that such payments and benefits shall not continue beyond the date that
is 36 months from the date the Notice of Termination is given. In the event the
voluntary termination by Executive of his employment is disputed by the Bank,
and if it is determined in arbitration that

10

--------------------------------------------------------------------------------




Executive is not entitled to termination benefits pursuant to this Agreement, he
shall return all cash payments made to him pending resolution by arbitration,
with interest thereon at the prime rate as published in The Wall Street Journal
from time to time, if it is determined in arbitration that Executive’s voluntary
termination of employment was not taken in good faith and not in the reasonable
belief that grounds existed for his voluntary termination. If it is determined
that Executive is entitled to receive severance benefits under this Agreement,
then any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.
(c)    For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
11.    POST-TERMINATION OBLIGATIONS.
(a)    Executive hereby covenants and agrees that, for a period of one year
following his termination of employment with the Bank, he shall not, without the
written consent of the Bank, either directly or indirectly:


(i)    solicit, offer employment to, or take any other action intended (or that
a reasonable person acting in like circumstances would expect) to have the
effect of causing any officer or employee of the Bank or the Company, or any of
their respective subsidiaries or affiliates, to terminate his or her employment
and accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank or the Company, or any of their direct or
indirect subsidiaries or affiliates or has headquarters or offices within fifty
(50) miles of the locations in which the Bank or the Company has business
operations or has filed an application for regulatory approval to establish an
office;


(ii)    become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other financial services entity or business that competes with the business of
the Bank or its affiliates or has headquarters or offices within fifty (50)
miles of West Bend, Wisconsin; provided, however, that this restriction shall
not apply if Executive’s employment is terminated following a Change in Control
or if Executive does not have any right to or waives (or returns to the Bank)
any payments under Section 4 hereof; or


(b)     As used in this Agreement, “Confidential Information” means information
belonging to the Bank which is of value to the Bank in the course of conducting
its business and the disclosure of which could result in a competitive or other
disadvantage to the Bank. Confidential Information includes, without limitation,
financial information, reports, and forecasts; inventions,

11

--------------------------------------------------------------------------------




improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Bank. Confidential Information
includes information developed by the Executive in the course of the Executive’s
employment by the Bank, as well as other information to which the Executive may
have access in connection with the Executive’s employment. Confidential
Information also includes the confidential information of others with which the
Bank has a business relationship. Notwithstanding the foregoing, Confidential
Information does not include information in the public domain. The Executive
understands and agrees that the Executive’s employment creates a relationship of
confidence and trust between the Executive and the Bank with respect to all
Confidential Information. At all times, both during the Executive’s employment
with the Bank and after its termination, the Executive will keep in confidence
and trust all such Confidential Information, and will not use or disclose any
such Confidential Information without the written consent of the Bank, except as
may be necessary in the ordinary course of performing the Executive’s duties to
the Bank.


(c)    Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank, in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Bank or any of its subsidiaries or affiliates.
(d)    All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with this Section 11. The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 11, agree that, in
the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
or the Company from pursuing any other remedies available to them for such
breach or threatened breach, including the recovery of damages from Executive.


12.    SOURCE OF PAYMENTS.
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. The Company may accede to this Agreement but
only for the purposed of guaranteeing payment and provision of all amounts and
benefits due hereunder to Executive.
13.    EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive (including the employment agreement dated December 29,
2008), except that this Agreement shall not affect or operate to reduce any
benefit or compensation inuring to Executive of a kind elsewhere

12

--------------------------------------------------------------------------------




provided, and provided further that this Agreement shall not supersede the
Salary Continuation Agreement by and between Westbury Bank and Executive as most
recently amended on August 7, 2007, and as it may be further amended by the
parties thereof in the future. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to him without reference to this Agreement.
14.    NO ATTACHMENT; BINDING ON SUCCESSORS.
(a)    Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
(b)    This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.
15.    MODIFICATION AND WAIVER.
(a)    This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
(b)    No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
16.    REQUIRED PROVISIONS.
(a)    The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this Agreement.
Executive shall have no right to receive compensation or other benefits for any
period after termination for Cause.
(b)    If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
(c)    If Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4)
[12 USC §1818(e)(4)] or 8

13

--------------------------------------------------------------------------------




(g)(1) [12 USC §1818(g)(1)] of the Federal Deposit Insurance Act, all
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights of the contracting parties shall not be
affected.
(d)    If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
(e)    All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by either the Office of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System
(collectively, the “Regulator”) or his or her designee, at the time the FDIC
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) [12 USC §1823(c)] of the Federal
Deposit Insurance Act; or (ii) by the Regulator or his or her designee at the
time the Regulator or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Regulator to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.
(f)    Notwithstanding anything herein contained to the contrary, any payments
to Executive by the Bank or the Company, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.
17.    SEVERABILITY.
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
18.    HEADINGS FOR REFERENCE ONLY.
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
19.    GOVERNING LAW.
This Agreement shall be governed by the laws of the State of Wisconsin except to
the extent superseded by federal law.
20.    ARBITRATION.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected

14

--------------------------------------------------------------------------------




by Executive within fifty (50) miles from the main office of the Bank, in
accordance with the rules of the American Arbitration Association’s National
Rules for the Resolution of Employment Disputes (“National Rules”) then in
effect. One arbitrator shall be selected by Executive, one arbitrator shall be
selected by the Bank and the third arbitrator shall be selected by the
arbitrators selected by the parties. If the arbitrators are unable to agree
within fifteen (15) days upon a third arbitrator, the arbitrator shall be
appointed for them from a panel of arbitrators selected in accordance with the
National Rules. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction.
21.    INDEMNIFICATION.
(a)    Executive shall be provided with coverage under a standard directors’ and
officers’ liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by him in connection with or arising out of any action, suit or
proceeding in which he may be involved by reason of his having been a director
or officer of the Bank or any affiliate (whether or not he continues to be a
director or officer at the time of incurring such expenses or liabilities), such
expenses and liabilities to include, but not be limited to, judgments, court
costs and attorneys’ fees and the cost of reasonable settlements (such
settlements must be approved by the Board), provided, however, Executive shall
not be indemnified or reimbursed for legal expenses or liabilities incurred in
connection with an action, suit or proceeding arising from any illegal or
fraudulent act committed by Executive. Any such indemnification shall be made
consistent with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
§1828(k), and the regulations issued thereunder in 12 C.F.R. Part 359.
(b)    Any indemnification by the Bank shall be subject to compliance with any
applicable regulations of the Federal Deposit Insurance Corporation.
22.    NOTICE.
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
To the Bank:
Westbury Bank
200 South Main Street
West Bend, Wisconsin 53095


To Executive:


_____________________
At the address last appearing on
the personnel records of the Bank


 
 

SIGNATURES

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Bank and the Company have caused this Agreement to be
executed by their duly authorized representatives, and Executive has signed this
Agreement, on the date first above written.
 
WESTBURY BANK
 
 
 
 
 
 
 
By:  /s/ William D. Gehl                
      Vice Chairman of the Board






 
 
WESTBURY BANCORP, INC.
 
 
 
 
 
By:  /s/ William D. Gehl                
      Vice Chairman of the Board
 
 
 
 
 
 
 
EXECUTIVE:
 
 
 
 
 
 
 
   /s/ Raymond F. Lipman


 
 




















16